Case 3:14-cr-00175-WHA Document 1374-2 Filed 04/01/21 Page 1 of 2




            EXHIBIT B
      Case 3:14-cr-00175-WHA Document 1374-2 Filed 04/01/21 Page 2 of 2




                                                                    Lise Jordan                      245 Market Street
                                                                    Senior Director                  San Francisco, CA 94105
                                                                    Electric Compliance
                                                                                                     Mailing Address
                                                                                                     Mail Code N13V
                                                                                                     P.O. Box 770000
                                                                                                     San Francisco, CA 94177

                                                                                                     E-mail: LHJ2@pge.com



December 23, 2020

Ms. Nika Kjensli
Program Manager, ESRB, SED, CPUC
California Public Utilities Commission
505 Van Ness Avenue
San Francisco, CA 94102

Re: Self-Report Notification: Fire Ignition Report

Dear Ms. Kjensli:

The purpose of this letter is to provide notice to SED of a self-identified data omission regarding fire
ignition data in the annual reports submitted pursuant to D. 14-02-015. PG&E’s investigation has
identified a relatively small population of distribution vegetation outage ignitions since 2017 that were
excluded on the annual report due to a misidentification in a field-based documentation system. We are
continuing to investigate other potential sources of fire ignition data that were omitted from our reports.

PG&E plans to submit amendments to its annual reports upon the completion of its investigation. Our
current findings to date have shown that the number of missing incidents for each year and an amended
annual total is as follows:

             o      2019 = 4 Missing Incidents, 467 Amended Total
             o      2018 = 5 Missing Incidents, 439 Amended Total
             o      2017 = 28 Missing Incidents, 529 Amended Total

The current findings are subject to change. We anticipate completing the investigation into the 2014-2019
data by the first quarter of 2021. Based on the results of our investigation, we will revise our process going
forward to ensure accurate reporting by March 2021.

Please contact me at (415) 420-0422 for any additional questions you may have regarding this notification.

Sincerely,

Lise Jordan
Senior Director, Electric Compliance

cc:      Lee Palmer, Director, Safety and Enforcement Division (SED), CPUC
         Banu Acimis, Program & Project Supervisor, ESRB
         Rick Tse, Senior Utilities Engineer, Supervisor, ESRB, SED, CPUC
         Nathan Sarina, Senior Utilities Engineer, Supervisor, ESRB, SED, CPUC
